Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 8, 1989, convicting defendant, after a jury trial, of robbery in the first degree and sentencing defendant to an indeterminate term of imprisonment of 2 to 6 years, unanimously affirmed.
Defendant’s unpreserved claim of Trowbridge (People v Trowbridge, 305 NY 471) bolstering does not warrant a new trial since any inferential bolstering in this case constituted harmless error (People v Johnson, 57 NY2d 969). There is no
*372significant possibility that the jury would have acquitted defendant but for the challenged evidence (supra, at 971), and a reversal in the interest of justice is unwarranted.
Defendant has not demonstrated that the verdict is against the weight of the evidence (People v Kidd, 76 AD2d 665, lv dismissed 51 NY2d 882). None of the circumstances that defendant draws to the attention of the court establish that the complainant’s testimony was arguably suspect. Relying on the probation report, defendant notes that he is six feet tall, but the complainant’s description of defendant shows that she had ample basis for singling him out as the attacker who was armed, and had seen him on several occasions, prior to the robbery, in the neighborhood. It is noted that defendant’s alibi was demonstrably weak. Indeed, at defendant’s request, the court did not give an alibi charge to the jury. Concur—Kupferman, J. P., Ross, Rosenberger, Asch and Wallach, JJ.